DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, claims 1-17 and 23 and a species of a thermoset material in the reply filed on 2/9/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 12, 18-19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/9/2022.
Claim Objections
Claim 1-2, 5, 10-11 objected to because of the following informalities: “the adhesive” should be “the curable”.  Appropriate correction is required.
Claim 3-6, 9, 13-17 objected to because of the following informalities: “the additive” should be “the Diels-Alder additive”.  Appropriate correction is required.
Claim 9-10, 13, 15, 23 objected to because of the following informalities: “the material” should be “the polymeric material”.  Appropriate correction is required.
All preambles should be consistent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6-7, 13-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “a fracture in the polymeric material can be mended at any time after cure of the polymeric material”, it is unclear if the first polymeric material is cured or not. The polymeric material of claim 1 is an uncured composition. 
For claim 7, the claim should be amended to make it clear if the limitation is drawn to a property of the polymeric material or a use of the polymeric material. For purposes of expediting prosecution, the claim is interpreted as a property.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 and claim 14 and claim 17 recite the broad recitation at least about 30%, and the claim also recites at least about 40% which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

For claim 14, it is unclear how the toughening agent is related to the claimed polymeric material and/or the additive. For purposes of expediting prosecution, the limitation is interpreted as a property of the additive.  
For claim 16, it is unclear how the ethylene methyl acrylate copolymer is related to the claimed polymeric material and/or the additive. For purposes of expediting prosecution, the limitation is interpreted as a property of the additive.  
For claim 17, is the peak flexural load the one of the polymeric material or the adhesive? For purposes of expediting prosecution, the limitation is interpreted as the one of the polymeric material.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-17, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mac Murray et al (US 9,260,640).
Mac Murray discloses a composition comprising 16.1 wt% of furfurylamine, 26.5 wt% of BMI-TMH and 57.4 wt% of an epoxy resin (9:58-60). Diels-Alder crosslink formation between furans and maleimides is between room temperature and 60°C (3:54-58). The composition is moldable (10:5-10). The additive can be mixed with a toughening agent in a ratio like claimed. The composition can be formed into a panel stiffening patch. 
Because Mac Murray teaches the claimed composition, it is therefore inherent that the composition exhibit claimed properties since such properties are evidently dependent upon the nature of the composition used, see MPEP 2112.01. Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763